Case: 3:18-cv-02741-JZ Doc #:1 Filed: 11/28/18 1o0f9. PagelD #: 1

 

UNITED STATES DISTRICT COURT

FOR THE

NORTHERN DISTRICT OF OHIO

BISMILLAH /aka/
PHILLIP DOUGLAS JACOBS.
PLAINTIFF,

Ve
BUREAU OF MEDICAL SERVICES (BOMS)
OHIO DEPARTMENT OF REHABILITATION
AND CORRECTION, et ai.,

GARY C. MOHR, (Director) or/

(Substitute)) et al-., and
Dr. Eddy, et al., Stuart Hudson,

et al.,. Dr. Granson, et al., (BOMS)

Capt. Banardo, et.al., Lt. Williams,

et al., K. NOLAN, et al.,
LYNEAL WAINWRIGHT, (Warden) at the
Marion Correctional Institution.

DEFENDANTS.

1. Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same facts

involved in this action or otherwise relating to your imprisonment? YES X

 

 

CASE NO.

 

 

CIVIL COMPLAINT

42 U.S.C. §1983

 

MAG. JUDGE JAMES R. KNEPP I[

NO

B. If your answer to A is yes, describe the lawsuit in the space below. (If there is more than

one lawsuit, describe the additional lawsuits on another piece of paper, using the same

outline.) waves

=

 

1. Parties to this previous lawsuit:

Plaintiffs Jacobs v. Gary _C. Mohr,

(N.D. Ohio-Western Division) -

i

Defendants GARY C. Mohr, et al.« ,

1.

3:16 CV 1374

 
Case: 3:18-cv-02741-JZ Doc #:1 Filed: 11/28/18 2 of 9. BAGéID’#: 2

2. Court (if federal court, name the district; if state

court, name the county): -~
3. NorthernDistrict of Ohio Docket Number 3: 16=CV-1374

4. Name of judge to whom case was assigned: Judge Helmick.
5. Disposition: Case is still pending.

6. Approximate date of filing lawsuit: June 6, 2016.

+

11. Place of Present Confinement: Marion Correctional Institu-—

tion. Marion, Ohio.

A. Is there a prison grievance procedure in this insti-
tution? YES

Grievanecs are attached to this complaint.

Results:

B. Defendants still denied the prescribed treatment plan
and regimentation of medications (Plavis 75 mg.)as initi--
ally prescribed by heart specialist at Ohio State

University Hospital.

SUBSEQUENT FACTUAL SETTING ADOPTED

Plaintiff adopts by reference the complete set of facts

following, ‘and incorporates the same , as if fully rewritten

and states that he has repeatedly demonstrated that

herewith,
are real and

the threat and /or prison conditions he is under,
proximate. And that the repeated occurrences of obstruction, in-

terferencé with, and /or stoppaged of the treatment and

regimentation as directed by heart-specialists, is enough, that

reasonable inferences can be drawn, that [the] danger exist.

Vandiver v. Prison Health Servs., Inc-, 727 F.3d 580, (6th Cir.

2013 ).
Case: 3:18-cv-02741-JZ Doc #1 Filed: 11/28/18 3 of 9. PAGAID*#: 3

STATEMENT OF THE FACTS

l. Plaintiff alleges that in furtherance of other pre-

planned arbitrary misconduct and activities, that defendants
while acting under color of law, repeated, those instances

of unlawful and unconstitutional misconduct.

the named defendants (Gray C. Mohr,

2. Plaintiff alleges that

Director, Stuart Hudson, Dr. Eddy, Dr. Granson, Lyneal Wainwright

at the Marion Correctional Institution, where plaintiff

Banardo (3d Shift) and Lt. Williams (3d Shift)
Correctional Officer K. Nolan
of medical deliberate

(Warden)
is housed, Capt.
while acting in combination with.
(3d Shift), in furtherance of other acts
indifference involving plaintiff's serious medical illnesses and
acted in concert with the design and plan to intentionally
deprive plaintiff of life, liberty and property: In a _ repeated
and continuing manner, consistent with all other pre-planned
arbitrary designed activities.

3. Plaintiff alleges that each of the defendants named acted,in
concert with a concerted plan and effort to intentionally deprive

needs,

plaintiff of life, liberty and property, which consisted of a de-
liberate plan to interfere with and or discontinue plaintiff's
(specifically, Plavix 75, mg.

regimentation of heart-medication
)  , as prescribed by

in combination with Aspirin 81 mg.

heart-specialist, at the Ohio State University Hospital.

4. Plaintiff asserts, Stuart Hudson and! Dr. Eddy’ , interferred

with. and discontinued his heart medications regimentation (Plavix

While acting as Directors of Bureau of Medical Services

75 mg).
as was

5. He alleges that the discontinuance of Plavix 75 mg.
prescribed to be taken in combination with the 81 mg. Aspirin,
served to set the course for several adverse consequences, that

would induce "blood-clot retraction" composing a compact mass

(Blood-Clot Formation in Plaintiff's Heart).
6. He asserts that each of --- the named defendants had

knowledge of the consequences he would suffer, and intentionally

stopped the order for his Plavix 75 mg- medication.

7. Plaintiff further alleges that defendants Mohr,
Eddy, Dr. Granson and. Dr Lyons were directly responsible for the
(deliberate indifference-violations, leading to his most recent treatment for

Hudson, Dr.

triple—blockages in his heart , and months of severe pain and suffering that

- were caused),
%

#: 4

Case: 3:18-cv-02741-JZ Doc #:1 Filed: 11/28/18 4 of 9. PagelD

blood-clotting in his heart, because those defendants stopped the

Plavix 75 mg. medication, which had been prescribed as a compound
acting suppressant. And refused further consideration for prevention-
8. Plaintiff in furtherance asserts that the same- defendants

used their medical expertise arbitrarily, for the purpose of
the plaintiff, to observe the blood

ordering blood test on
(Blood Clot Formation).

changes over into a compact mass.
9. Plaintiff's blood test showed he was nearing the compact mass

stage, as in most cases the stage is one of developement.

10. Plaintiff alleges that the named defendants herein, are

directly responsible for " extrinsic" series reaction.

ll. Plaintiff then alleges that defendants communicated with each

other, concerning timing of compact mass, and the need = for

having plaintiff removed from general population, so that he was
coming developements compact mass. Which

isolated during the on
period to

defendants were able to determine within a reasonable
come. From time to time regular blood test were conducted.

12. On September 29, 2018, defendants operating in combination then
relied upon K. Nolan (3d Shift Correctional Officer), who would

contact Capt. Banardo and Lt. Williams to have plaintiff placed
He remained there until October 3/18.

in solitary confinement.
"transfer to O-Block."

13. The order for lock-up simply stated
14. Plaintiff was not charged with doing anything wrong, nor had

he done’ anything wrong . He was simply being placed in solitary

confinement to isolate him in his planned death.

15. K. Nolan proceeded to ransack plaintiff's personal propert-—

les, destroying as much as she reasonably could of identifca-

tions and other items. "Contraband" even with years of ownership.

16. Plaintiff had already informed Capt. Banardo and Lt.

Williams of him having chest pains,
handcuffed in front, so that he could reached his nitro.
17. Plaintiff was kept in solitary confinement for over three days

' before he was rushed out to the out-side hospital (Marion General
Heart Specialists at the

and requested to be.

And Ohio State University Hospital).

Ohio State University : Hospital stated that plaintff had triple-

blockages in his heart. He under went procedures and had two-

stent implacements. Plaintiff now has 20 stents in his heart.
Case: 3:18-cv-02741-JZ Doc#: 1 Filed: 11/2 JanalD -
29129 4 u Basel tes BORE

Phone discussions went on for nearly three
Officials (DR. Granson, Dr. Eddy and Nurses) before plaintiff was

rushed out by life-squad, to out- -side Hospitals.
18. Plaintiff also was informed by heart specialist, that his

most recent triple-blockages, (October 2018), were caused by

the Plavix 75 mg. medication being stopped from use as a compound
, *

with the Asprin 81 mg. BOMS-stopped order for plavix. (2016).

heart-specialists at Ohio State

19. As of October 2018,
's Plavix 75 mg-

University Hospital, have reordered plaintiff

and Aspirin 81 mg- compound regimentation

20. He alleges that he under went long periods of severe pain and

suffering:, before having the blockages removed.
his release from solitary

21. Plaintiff alleges that upon
or other

confinement he was never given any conduct report

sanction. His ultimate release was around October 18, 2018.

22. He alleges the sole purpose of him being placed in isolation
was to isolate him with the circumstances of his blockages so

it would be more difficult for him to obtain help (as it
he was taken to an outside
as well

that
did take several days before
hospital 3, and also to conceal his pains and suffering,

“as the threat to his life.
23. He asserts that all actions,

fiscations and déstructions of properties were carefully planned
to

circumstances and property con-

and executed to obtain maximum stress and aggravation effects,
enhance the chance of inducing a heart-attack or stroke, since

blood test results were already in the hands of defendants.

them making every attempt to trigger other events outside of the
or platelet plugs, and blood!

With

developement of known coagulation
clotting(s).

24. Plaintiff alleges that all defendants named herein,
with reckless disregard, for his well being and health, and/ or
subjected him to a substantial risk of serious injury or harm ,

of which all knew /or should have known. 1
Warden), fail to

acted

or loss of life..
25. He further asserts that Lyneal Wainwright,
act when she had actual or constructive knowledge that plaintiff

was being placed in solitary confinement.—
26. Plaintiff alleges that his placement in isolation was in vio-
prison rules and policy, and _ that under the

lation of
constituted an intentional act and deprivation.

circumstances,

* BUREAU OF MEDICAL SERVICES (BOMS).
1~Buckeye Unit Staff(James Ferguson, Sgt. Griffth and K. Camburn)
Case: 3:18-cv-02741-JZ Doc #: 1 Filed: 11/28/18 6 of 9. PagelD #: 6

FURTHER EFFORTS TO CONCEAL UNLAWFUL CONDUCT

Plaintiff adopts by reference the complete set of facts re-
lated to the cricumstances and events herein, and in furtherance
incorporates those facts herewith, as if they were fully
rewritten.

He in addition asserts that defendants resorted to tactics
of concealment and obstruction, by using Thomas King (Librarian),
to prevent plaintiff from using the institution Law Library, and
other services.

On November 4, 2018, Thomas King, acting in furtherance of
other malicious, and arbitrary designed misconduct, planned to
deprive plaintiff of Life, Liberty and property, without due
process of Law. Deprived plaintiff of services in the Law Library
by, giving plaintiff a direct-order to stop using the copier.

The following day, November 5, 2018, plaintiff returned to
the Law Library, to complete copying of this litigation. And was
met at the door of the Library by Thomas King. Who turned and
looked at plaintiff with deep hate and a glare, and stated " You
need to leave !!! He (King) then shouted " ‘You need to leave,
Now!!! " This was another direct order given by Thomas King,
that resulted in plaintiff being denied an opportunity to prepare
this litigation, against other prison employees, that shared the
same interests and goal. Which included King's part in

covering-up other defendants plot to cause and conceal

plaintiff's death.

Plaintiff seek injunctive relief in the form of Ordering KING
to allow plaintiff to use the Law Library and Services.

He sseks compensatory damages against THOMAS KING.

He seeks punitive damages against THOMAS KING, FOR
DISREGARD OF PLAINTIFFS RIGHT. ‘TO PETITION THE COURTS, AND FOR
MALICIOUS CONSPIRACY.

Plaintiff seeks relief in the form of preventing activities
that would. allow similar Misconduct (i.e. -confiscation of
typewriter, prevention of an area to use typewriter) as was the
case with Sgt, Wendy Griffth, K. Camburn and James Ferguson, to
operate collectively with that of Thomas King, barring of use of

the Law Library.
Case: 3:18-cv-02741-JZ Doc #: 1 #iled: 11/28/18 7 of 9. Page &: 7
CLAIMS

PLAINTIFF ALLEGES THAT HE IS IN IMMINENT DANGER OF SERIOUS

PHYSICAL INJURY, HARM OR DEATH. AND OTHER ADVERSE ACTIONS. ~

HE ALLEGES THAT RETALIATIONS ARE BEING TAKEN AGAINST HIM FOR PRE-

VIOUSLY FILED LITIGATIONS.
CLAIM ll.

| PLAINTIFF ALLEGES THAT THE NAMED DEFENDANTS IN THIS ACTION
ENTERED INTO DESIGN, PLAN AND PLOT, IN COMBINATION TO DEPRIVED
PLAINTIFF OF LIFE, LIBERTY AND PROPERTY WITHOUT DUE PROCESS OF
LAW AND THAT THEIR ACTIONS/ WERE INTENTIONAL. AND IN ADDITION,

TO ORDER REVOKING PAUPER STATUS ( 9/24/2018).

. ‘CLAIM III. =
Plaintiff alleges that defendants acted with deliberate

indifference to his serious medical illnesses, his needs, and in
furtherance, to the directions and treatment-plan prescribed by

heart specialists at Ohio State University Hospital. As is shown in
Attached DRC 4428, DECISION OF THE CHIEF INSPECTOR, Pages 1 of3 and 1 of 4 -

CLAIM 1V

He alleges that the actions of defendants which consisted of
them interferring with the treatment plan, or the intentional
discontinuance of prescribed medication compounds (Plavix 75 mg.
and Aspirin 81 mg.;, intentionally subjected plaintiff to the
"unnecessary and wanton infliction of pain." And that there is shown
a "'sufficiently cupable state of mind,'" as related to each defendant named»

CLAIM V

Plaintiff asserts that where defendants resort to intentional
plan and design, for manipulating and /or altering of the
intended purpose of , prescribed compound medical treatment, sub-
sequent to clearly established medical expertise diagnosis, treat
ment plan, and reasonable measure of doseages of the prescribed
medications. to control the substantial risk of serious harm, in-
jury, or life threatening circumstances. Defendants obstruction

of that course of treatment, constituted deliberate indifference. .
Subjecting plaintiff to a 13-day stay, in Ohio State University Hospital.

CLAIM VI
Plaintiff in furtherance alleges that defendants have been or

have acted prevously with reskless disregard and /or deliberate
indifference to his serious medical needs.
Case: 3:18-cv-02741-JZ Doc#:1 Filed: 11/28/18 8 of 9. Baaglb a 8

CLAIM VII

Plaintiff alleges that defendants placement of him in
. seclusion or isolation, for the sole purpose of isolating him, his
suffering with severe pain,chest pains, and to conceal the threat
of harm or injury, which were life threatening, violated due

process of law, as no other cause was or could be related to

plaintiff being placed in isolation, in violation of prison rules.

and policies. Plaintiff had been in isolation, suffering pain with
triple~blockages in his heart, from 9/29/18 until 10/3/ 2018.
CLAIM VIII

He alleges that Correctional Officer K. Nolan, acted in
furtherance of an already established design and plan, to have
plaintiff placed in solitary confinement, to conceal his
whereabouts, under a life threatening pre-designed, implemented
set of circumstances, which were carried out, without
classification consideration, hearing, notice, or consent. Which
plan, in furtherance enlisted Nolan's involvement in contacting
Capt. Banardo and Lt. Williams, for the purpose of having the
plaintiff placed in isolation or’ solitary confinement, in viola-
tion of plaintiff's protected liberty interest.

CLAIM IX

Plaintiff alleges that K. Nolan, Capt. Banardo and Lt.
Williams, violated Ohio Prison Rules, Regulations and Policy
which create liberty interest, that are protected by the Due
Process Clause. In furtherance of their part in a unlawful plan
to isolate plaintiff under life threatening circumstances.

CLAIM xX
Plaintiff asserts that the resulting claims and factual cir-
cumstances, derive from previous disregard :«, which fail to add-

ress similar claims raised, contrary to the administration of
Justice.
DATED: October 23, 2018

Submitted under penalty of perjury. eS

DOL.
SMILLAH /aka/
Phillip Douglas Jacobs

#185-106

   
 

 
  
Case: 3:18-cv-02741-JZ Doc #:1 Filed: 11/28/18 9 of 9. PRagelb #: 9

RELIEF REQUESTED

1. Plaintiff seeks an immediate preliminary restraining order
against all defendants named in this action.

2. Plaintiff seeks compensatory damages. Amounting to $80,000, 000 «.

(million dollars).
3. Plaintiff seeks punitive damages. (From defendants K. Nolan,

Dr. Eddy, Dr. Granson, Stuart Hudson, Gary C. Mohr).

4. Plaintiff seeks emotional damages, " of 2 million dollars.
5. He seeks’ damages for severe pain and suffering, feeling of
injust treatment and’ stress. In the amount of 3 million dollars.

6. Plaintiff © seeks to have the instant action and parties
investigated for further action by the United States Justice De-
partment under 18 U.S.C. §242. Since the same or similar
conduct and activities have and continue to take place.

7. Plaintiff seeks to have a declaratory Order entered, that

defendants have violated plaintiff's Eighth Amendment rights,

subjecting him to cruel and unusual punishment.
8. Plaintiff seeks a specific restraining order against prison

officials at the Marion Correctional Institution, preventing them
from further action/ or -inactions that may orcould result in
harming the plaintiff. or other resulting ADVERSE ACTIONS.

Plaintiff seeks to prevent defendants from exercising a policy
of discretion used to obstruct the treament-regimentation course.
Ordered by heart specialists at Ohio State University Hospital.

Plaintiff seeks fees for costs, and Attorney Fees, and out-of-pocket expenses.

Plaintiff seeks damages for reckless disregard, intentional and

malicious misconduct and activities. Under his claim of

entitlement to punitive damages. In the amount of $20 million

dollars.

DATED: OCTOBER 23, 2018.

  
 
    
 

I declare under penalty of ury , that Phe statement made

28 UU.S.C.

   

herein, are true and correct

 

Phillip DouglaS Jacobs

185-106
MARION Correctional
Institutional

POST OFFICE BOX 57
MARION, OHIO 43301
